Filed 8/11/21
                        CERTIFIED FOR PARTIAL PUBLICATION*



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                              (Butte)
                                               ----



    THE PEOPLE,

                  Plaintiff and Respondent,                           C092097

          v.                                                (Super. Ct. No. 18CF02605)

    NATHAN JOHN HENDERSON,

                  Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Butte County, Jesus A.
Rodriguez, Judge. Affirmed as modified.

      William D. Farber, under appointment by the Court of Appeal, for Defendant and
Appellant.

       Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Senior Assistant Attorney General, Carlos A. Martinez and
Jeffrey D. Firestone, Deputy Attorneys General, for Plaintiff and Respondent.




* Pursuant to California Rules of Court, rules 8.1105 and 8.1110, this opinion is certified
for publication with the exception of part I of the Discussion.

                                                1
       Defendant Nathan John Henderson pleaded no contest to possession of a nunchaku
(Pen. Code, § 22010)1 and admitted a prior prison term (§ 667.5, subd. (b)). On
August 8, 2018, the trial court imposed an aggregate sentence of four years, consisting of
the following: three years for the nunchaku possession plus a consecutive year for the
prior prison term enhancement pursuant to section 667.5, subdivision (b). The trial court
suspended execution of the final 1,096 days of the sentence and ordered them to be
served as a period of mandatory supervision with various terms and conditions. (§ 1170,
subd. (h).)
       Defendant subsequently admitted violating his mandatory supervision on four
occasions. On May 27, 2020, the trial court terminated defendant’s mandatory
supervision, reaffirmed his sentence, but declined to strike the prior prison term
enhancement pursuant to Senate Bill No. 136 (2019-2020 Reg. Sess.) (Senate Bill 136),
effective January 1, 2020, concluding that defendant’s sentence had become a final
judgment 60 days after his sentence was pronounced on August 8, 2018, and thus
defendant was not entitled to retroactive relief.
       Defendant now contends the trial court erred in declining to strike the prior prison
term enhancement. In the unpublished portion of this opinion, we agree. However, in
light of the California Supreme Court’s decision in People v. Stamps (2020) 9 Cal.5th
685 (Stamps), we asked the parties for supplemental briefing on whether striking the prior
prison term enhancement while maintaining the remainder of the plea agreement would
deprive the People of the benefit of their bargain, such that the People must be afforded
an opportunity to withdraw from the plea agreement. Defendant argues we may strike
the enhancement and keep the plea deal intact, whereas the People assert we must remand
to permit them to withdraw from the plea agreement.




1 Undesignated statutory references are to the Penal Code.


                                              2
       In the published portion of this opinion, we conclude Stamps is not on point
because in this case the parties entered into an open plea agreement rather than agreeing
to a stipulated sentence. We will modify the judgment to strike defendant’s prior prison
term enhancement and affirm the judgment as modified.
                                       DISCUSSION
                                              I
       Defendant argues he is entitled to the retroactive application of Senate Bill 136.
Relying on People v. McKenzie (2020) 9 Cal.5th 40 (McKenzie), defendant asserts that
because the trial court had ongoing authority to revoke, modify, or terminate defendant’s
mandatory supervision, the criminal proceeding had not concluded and Senate Bill 136
was in effect when the trial court declined to strike the prior prison term enhancement.
       The People counter that defendant’s judgment became final 60 days after
August 8, 2018, citing California Rules of Court, rule 8.308(a). The People acknowledge
the holding in People v. Conatser (2020) 53 Cal.App.5th 1223, review granted Nov. 10,
2020, S264721 (Conatser), which relied on McKenzie to conclude that a defendant with a
split sentence is entitled to the ameliorative effect of the enactment of Health and Safety
Code section 11370.2 because the split sentence meant his judgment was not yet final.
However, the People argue Conatser wrongly equated a split sentence with a grant of
probation.
       Defendant urges us to follow Conatser. He also relies on People v. Contreraz
(2020) 53 Cal.App.5th 965, review granted Nov. 10, 2020, S264638 (Contreraz), and
People v. Martinez (2020) 54 Cal.App.5th 885, review granted Nov. 10, 2020, S264848
(Martinez).
       We agree with defendant that McKenzie and the subsequent cases applying it
support the retroactive application of Senate Bill 136 in this case.
       Signed by the Governor on October 8, 2019, and effective January 1, 2020,
Senate Bill 136 amends section 667.5, subdivision (b) to eliminate the one-year prior

                                              3
prison term enhancement for most prior convictions. (Stats. 2019, ch. 590, § 1.) An
exception, not applicable here, is made for a qualifying prior conviction on a sexually
violent offense, as defined in Welfare and Institutions Code section 6600, subdivision (b).
The statute is retroactive and applies to cases where the judgment is not yet final as of its
effective date. (People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 303, 308; In re
Estrada (1965) 63 Cal.2d 740 (Estrada).)
       The determination of when a sentence becomes a final judgment under Estrada is
a question of law that we review de novo. (See People v. Arroyo (2016) 62 Cal.4th 589,
593.) “In a criminal case, judgment is rendered when the trial court orally pronounces
sentence.” (People v. Karaman (1992) 4 Cal.4th 335, 344, fn. 9.) But for “ ‘purposes of
the Estrada rule, a judgment is “not final so long as the courts may provide a remedy on
direct review [including] the time within which to petition to the United States Supreme
Court for writ of certiorari.” ’ ” (People v. Barboza (2018) 21 Cal.App.5th 1315, 1319.)
Thus, a judgment becomes final when it has reached final disposition in the highest court
authorized to review it. (People v. Rossi (1976) 18 Cal.3d 295, 304.)
       Here, the trial court issued a split sentence, which involves imposing the sentence
and then “suspending execution of the concluding portion of [it].” (People v. Borynack
(2015) 238 Cal.App.4th 958, 963; see § 1170, subd. (h)(5)(B).) The portion of a
defendant’s term that is suspended pursuant to section 1170, subdivision (h)(5) is known
as mandatory supervision. (§ 1170, subd. (h)(5)(B).) The period of supervision during
which “the defendant shall be supervised by the county probation officer in accordance
with the terms, conditions, and procedures generally applicable to persons placed on
probation” shall be mandatory, and may not be revoked or modified except by court order
and following a procedure conducted pursuant to either subdivisions (a) and (b) of
section 1203.2 or section 1203.3. (§ 1170, subd. (h)(5)(B).)
       In McKenzie, the California Supreme Court addressed “whether a convicted
defendant who is placed on probation after imposition of sentence is suspended, and who

                                              4
does not timely appeal from the order granting probation, may take advantage of
ameliorative statutory amendments that take effect during a later appeal from a judgment
revoking probation and imposing sentence.” (McKenzie, supra, 9 Cal.5th at p. 43.) The
defendant had pleaded guilty to multiple drug-related offenses and admitted four prior
felony drug-related convictions under Health and Safety Code former section 11370.2.
(McKenzie, at p. 43.) The trial court suspended imposition of sentence and placed the
defendant on probation. (Ibid.) After the defendant violated the terms of his probation,
the trial court revoked defendant’s probation, declined to reinstate it, and imposed a
prison sentence that included four enhancements under section 11370.2. (McKenzie, at
p. 43.) While the defendant’s appeal was pending, the governor signed Senate Bill
No. 180 (2017-2018 Reg. Sess.) (Senate Bill 180), which amended Health and Safety
Code section 11370.2 to repeal sentencing enhancements for various drug convictions.
(McKenzie, at p. 43.) The Supreme Court concluded defendant was entitled to the
retroactive benefit of Senate Bill 180 because the original order granting probation was
not the final judgment for purposes of Estrada. (McKenzie, at p. 46.) Estrada held that
ameliorative statutory amendments apply to defendants if the amendment lessening
punishment becomes effective “prior to the date the judgment of conviction becomes
final.” (Estrada, supra, 63 Cal.2d at p. 744.) In McKenzie, the Supreme Court reasoned
that there is a “ ‘substantial and pertinent difference between an order granting probation
and a final judgment.’ ” (McKenzie, at pp. 47-48.) It stated that a criminal action
continues throughout the period of probation and only terminates, along with the trial
court’s jurisdiction to impose a final judgment, when the probation period ends. (Id. at
p. 47.) Thus, it is “irrelevant that ‘. . . an order granting probation is deemed a “final
judgment” for the purpose of taking an appeal.’ [Citation.]” (Ibid.) “ ‘[S]uch an order’
has only ‘limited finality’ and ‘ “does not have the effect of a judgment for other
purposes,” ’ ” such as determining whether a new ameliorative statute is retroactive under
Estrada. (Ibid.)

                                               5
       The Supreme Court noted its analysis was consistent with People v. Chavez (2018)
4 Cal.5th 771 (Chavez), which considered when a judgment for purposes of a dismissal
under section 1385 becomes final for a defendant who was granted and completed
probation. The court in Chavez stated that “[t]he finality of a sentence ‘depends on the
outcome of the probationary proceeding’ and ‘is not a final judgment’ at the imposition
of sentence and order to probation. [Citation.] Instead of a final judgment, the grant of
probation opens the door to two separate phases for the probationer: the period of
probation and the time thereafter.” (Chavez, at p. 781; see McKenzie, supra, 9 Cal.5th at
pp. 47-48.) Thus, the criminal action ended, and final judgment was entered, only when
the defendant’s probation had expired. (McKenzie, at p. 46, citing Chavez, at p. 777.)
McKenzie’s reliance on Chavez supports extending its ruling to situations where the court
retains some jurisdiction over defendant, such with as a split term.
       Martinez, supra, 54 Cal.App.5th 885, review granted, is directly on point and is
persuasive. In Martinez, the Second District Court of Appeal, Division 6, considered
whether section 667.5, subdivision (b) applied to a split sentence imposed before the
legislation took effect. (Martinez, at p. 889.) The court reasoned that mandatory
supervision is akin to probation because it similarly involves the trial court’s continued
ability to revoke or modify the terms of supervision, and thus is also “conditional or
provisional in nature.” (Id. at p. 893.) It found no meaningful distinction between a trial
court suspending imposition of sentence (such as in McKenzie) and suspending execution
of sentence (the situation in Martinez) for purposes of determining whether a criminal
proceeding has reached its final judgment. (Martinez, at p. 893.) It concluded the
defendant’s case was not final under Estrada. (Martinez, at p. 889.)
       Other California appellate courts, relying on McKenzie, have reached similar
conclusions. (See Conatser, supra, 53 Cal.App.5th at pp. 1229-1230 [Senate Bill 180
and split term], review granted; Contreraz, supra, 53 Cal.App.5th at pp. 971-972
[Senate Bill No. 620 (2017-2018 Reg. Sess.) and probation], review granted; People v.

                                             6
Lopez (2020) 57 Cal.App.5th 409, 413 [amended Health & Saf. Code, § 11352 and
mandatory supervision], review granted Jan. 27, 2021, S266016; People v. Andahl (2021)
62 Cal.App.5th 203, 211 [Senate Bill 136 and probation], review granted June 16, 2021,
S268336.)
       In addition, the California Supreme Court recently decided People v. Esquivel
(2021) 11 Cal.5th 671, holding that where execution of sentence is suspended, the
defendant is placed on probation, and the probation is subsequently revoked, the
defendant’s judgment is not final for purposes of Estrada if the defendant may still timely
obtain direct review of the order revoking probation and causing the state prison sentence
to take effect. (Id. at pp. 678-681.) The Court determined there is “no persuasive reason
to presume that the Legislature would wish to extend the benefit of ameliorative
legislation to suspended-imposition defendants whose probation is revoked (per
McKenzie), but not to suspended-execution defendants whose probation is revoked.”
(Id. at p. 680.) Accordingly, the Court held that “legislation ameliorating punishment
presumptively applies to suspended execution cases pending on appeal from an order
causing a previously imposed sentence to take effect.” (Ibid.) The defendant in Esquivel
was permitted to seek retroactive relief under Senate Bill 136. (Esquivel, at p. 680.)
       In this case, the trial court suspended execution of a portion of defendant’s
sentence on August 8, 2018, and placed defendant on mandatory supervision. The trial
court retained the authority to revoke or modify the mandatory supervision. (§ 1170,
subd. (h)(5)(B).) When the trial court terminated defendant’s mandatory supervision on
May 27, 2020, Senate Bill 136 was already in effect, defendant’s court proceedings had
not yet concluded, and defendant’s judgment was not final. As a result, defendant was
entitled to the retroactive application of Senate Bill 136.
                                              II
       The parties submitted supplemental briefs addressing whether we must give the
People the opportunity to withdraw from the open plea agreement where, as here, we

                                              7
determine defendant is entitled to the benefits of Senate Bill 136. Although there is a
split in authority in the context of a plea agreement involving a stipulated sentence,2
defendant argues Stamps is distinguishable from this case and that we should keep the
remainder of the open plea deal intact, following the settled rule that plea agreements are
deemed to incorporate changes in the law. The People counter that Stamps controls here,
and that striking the prior prison term enhancement without allowing them to withdraw
from the plea agreement would deprive the People of the benefit of the bargain.
       In Stamps, the parties entered into a negotiated plea with a specified prison term,
which included a prior serious felony enhancement. (§ 667, subd. (a); Stamps, supra,
9 Cal.5th at p. 693.) After the defendant entered his plea, the Legislature passed Senate
Bill No. 1393 (2017-2018 Reg. Sess.), which granted the trial court discretion to strike
the prior serious felony enhancement in the furtherance of justice. (Stamps, at p. 692.)
The defendant appealed, seeking remand to allow the trial court to strike the enhancement
from the agreed-upon sentence but otherwise keep the plea bargain intact. (Id. at p. 700.)
The California Supreme Court concluded that Senate Bill No. 1393 applied retroactively
but rejected defendant’s argument that, on remand, the trial court could dismiss the five-
year prior serious felony enhancement while otherwise maintaining the plea agreement.
(Stamps, at pp. 693-699, 700.) Noting that the parties entered into a plea agreement for a
specified prison term based on the prior serious felony enhancement, the Court said the
trial court could not unilaterally modify the terms absent the prosecution’s agreement.
(Id. at pp. 700-704.) Relying on the stipulated nature of the sentence, the Court explained




2 Compare, e.g., People v. Joaquin (2020) 58 Cal.App.5th 173, review granted Feb. 24,
2021, S266594, People v. Griffin (2020) 57 Cal.App.5th 1088, review granted Feb. 17,
2021, S266521, People v. Hernandez (2020) 55 Cal.App.5th 942, review granted Jan. 27,
2021, S265739, People v. Barton (2020) 52 Cal.App.5th 1145, with People v. France
(2020) 58 Cal.App.5th 714, review granted Feb. 24, 2021, S266771, People v. Andahl,
supra, 62 Cal.App.5th 203.

                                             8
that “ ‘Senate Bill No. 1393 does not entitle defendants who negotiated stipulated
sentences “to whittle down the sentence ‘but otherwise leave the plea bargain intact.’ ” ’ ”
(Stamps, at p. 706.) That would fundamentally alter the terms of the agreement,
depriving the People of the benefit of their bargain. (Id. at p. 703.)
       But such concerns are absent in the context of this open plea case. An open plea is
one under which there is no promise about the nature or duration of the defendant’s
sentence. (People v. Williams (1998) 17 Cal.4th 148, 156.) Here, although the parties
agreed to a maximum possible sentence of four years, they left the matter of probation
and sentencing to the discretion of the trial judge. The open plea agreement
contemplated a range of possible sentencing outcomes, from a grant of probation to four
years in prison (the upper term of three years for possession plus one year for the prior
prison term enhancement). And although it chose not to, the trial court had discretion in
the context of the open plea to dismiss defendant’s prior prison term enhancement in the
interests of justice under section 1385. (People v. Thomas (1992) 4 Cal.4th 206, 209-
210.) The plea deal permitted, but did not necessarily include, the additional year for the
prior prison term enhancement.
       Under the circumstances, striking the one-year enhancement would not be
inconsistent with the open plea agreement. The sentence would stay within the range of
possible outcomes agreed to by the parties. Thus, striking the enhancement while
preserving the plea deal does not deprive the People of the benefit of their bargain, or
grant defendant a bounty to which he is not entitled, or require the trial court to
unilaterally restructure the terms of the plea deal. Striking the enhancement in this case
does not require remand.
                                       DISPOSITION
       The judgment is modified to strike the one-year prior prison term enhancement.
(§ 667.5, subd. (b).) As modified, the judgment is affirmed. The trial court is directed to



                                              9
prepare an amended abstract of judgment and forward a certified copy to the Department
of Corrections and Rehabilitation.



                                                  /S/
                                               MAURO, J.



We concur:



    /S/
RAYE, P. J.



    /S/
DUARTE, J.




                                          10